Kane, J.
Appeal from a judgment of the County Court of Albany County (Harris, J.), rendered November 15, 1984, convicting defendant upon his plea of guilty of the crime of attempted murder in the second degree.
Defendant’s sole argument on appeal is that the sentence imposed was harsh and excessive. This being the case, since defendant pleaded guilty and received the bargained-for sentence, he does not have an appeal as of right (CPL 450.10). The appeal must, therefore, be dismissed (see, People v Hickman, 111 AD2d 959). We note that if we were to consider defendant’s argument on the merits, we would reject it.
Appeal dismissed. Mahoney, P. J., Kane, Main, Casey and Harvey, JJ., concur.